Exhibit 99.1 Semi-Annual Servicer’s Certificate Ohio Power Company, as Servicer Ohio Phase-In-Recovery Funding LLC Pursuant to Section 4.01(c)(ii) of the Phase-In-Recovery Property Servicing Agreement dated as of August 1, 2013 (the "Servicing Agreement"), between, OHIO POWER COMPANY, as Servicer and OHIO PHASE-IN-RECOVERY FUNDING LLC, the Servicer does hereby certify, for the July 1, 2014 Payment Date (the “Current Payment Date”), as follows: Capitalized terms used herein have their respective meanings as set forth in the Indenture (as defined in the Servicing Agreement). References herein to certain sections and subsections are references to the respective sections of the Servicing Agreement or the Indenture, as the context indicates. Collection Periods: Aug-2013 to Jun-2014 Payment Date: 07/01/2014 1. Collections Allocable and Aggregate Amounts Available for the Current Payment Date: i. Remittances for the 08/13 Collection Period ii. Remittances for the 09/13 Collection Period iii. Remittances for the 10/13 Collection Period iv. Remittances for the 11/13 Collection Period v. Remittances for the 12/13 Collection Period vi. Remittances for the 01/14 Collection Period vii. Remittances for the 02/14 Collection Period viii. Remittances for the 03/14 Collection Period ix. Remittances for the 04/14 Collection Period x. Remittances for the 05/14 Collection Period xi. Remittances for the 06/14 Collection Period1 xii. Investment Earnings on Collection Account xiii. Investment Earnings on Capital Subaccount xiv. Investment Earnings on Excess Funds Subaccount xv. Investment Earnings on General Subaccount xvi. General Subaccount Balance (sum ofi through xv above) xvii. Excess Funds Subaccount Balance as of Prior Payment Date xviii. Capital Subaccount Balance as of Prior Payment Date xix. Collection Account Balance (sum ofxvi through xviii above) 2. Outstanding Amounts as of Prior Payment Date: i. Tranche A-1 Outstanding Amount ii. Tranche A-2 Outstanding Amount iii. Aggregate Outstanding Amount of all Tranches: Notes: 1 June remittances do not include the previous month's true-up, which will settle on July 25, 2014. Page 1 3. Required Funding/Payments as of Current Payment Date: Principal Principal Due i. Tranche A-1 ii. Tranche A-2 iii. For all Tranches: Interest Interest Days in Interest Principal Tranche Rate Period1 Balance Interest Due iv. Tranche A-1 0.958% v. Tranche A-2 2.049% vi. For all Tranches: Required Level Funding Required vii. Capital Subaccount 4. Allocation of Remittances as of Current Payment Date Pursuant to 8.02(e) of Indenture: i. Trustee Fees and Expenses, Indemnity Amounts2 ii. Servicing Fee iii. Administration Fee iv. Permitted Return v. Operating Expenses3 vi.
